Title: To James Madison from Charles Thomson, 13 December 1808
From: Thomson, Charles
To: Madison, James



Dear Sir
Harriton Decr. 13. 1808

Thomas Amies the bearer of this is the son of one of our capital manufacturers of paper.  His father has within about a mile of me three paper mills at work.  One of them is under the Superintendance of this young man, who by his prudent conduct close attention to his business & discreet management in discharging the trust reposed in him bids fair to be an eminently useful member of society.
By him I send you the two first volumes of my translation of the Bible.  The two other volumes, which will complete the work, will I expect be printed in two or three months, at fartherst.  As soon as they are ready I will forward them to you and crave your Acceptance of the copy as a testimony of the sincere esteem and regard of your old and constant friend

Chas. Thomson

